 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24`

25

'26

Case 2:18-cv-01191-JLR Document 24 Filed 1'0/15/18 Page 1 of 10

The Honorable J ames L. Rcbart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

J.R., by and through his parents and guardians,
Ju.R. and Ja.R., individually, on behalf of similarly NO. 2:1 S-cv~Ol lQl-JLR
Situated individuals, f

Plaintiff,

STIPULATED PROTECTIVE ORDER
v.

BLUE CROSS AND BLUE SH.IELD OF
lLLINOlS; CATHOLIC HEALTH ]NITIATIVES
l\/lEDICAL PLAN; and CATHOLIC HEALTH
INITIATIVES,

Defendants.

 

 

 

|. ST\PULAT|ON
l.. PURPOSE`S AND LIMITATIONS

Discovery in this action is likely to involve production of contide_ntial, proprietary, or
private information for Which special protection may be Warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated P`rotective Order. The
parties acknowledge that this agreement is consistent With LCR 26(0). It does not confer blanket
protection on all disclosures or responses to discovery, the protection it affords from public

disclosure and use extends only to the limited information or items that are entitled to confidential

' SIRIANNI `YOUTZ
STIPULA'TED PROTECTIVE ORDER~ 1 SPOONEMORE HAMBURGF.R
[NO. 2:“|8~c:v-01191-JLR] ?01 FH-"I'H AVBNUE, SUTm 2560

SEA'I'I'LE, WASHINGTON 93104
TEL. (206) 223"030'3 FAx (206} 223-0246

 

 

 

10

11

12

13

14

15

16

18

19

20

21

22

23

24

25

26

 

Case 2:18-cV-01191-.]hR Document 24 Filed 10/15llB Page 2 of 10

treatment under the applicable leg-al principles, and it does not presumptively entitle parties to file
confidential information under seal.
2. “CONFIDENTIAL” MATERIAL
“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged by parties and non-parties in the above-captioned litigation:
¢ Protected H-ealth lnforrnation (“PHI”)
¢ Docurnents containing p'ersonal, financial, medical, proprietary or other
information subject to a right of privacy
0 Any other documents or information that should otherwise be subject to
confidential treatment pursuant to the Federal Rules of Civil Procedure
3» S_Q.QIY
The protections conferred by this agreement cover not only confidential material (as
defined above), but also (l) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential materi al.
However, the protections conferred by this agreement do not cover information that is in the
public domain or becomes part of the public domain through trial or otherwise
4. ACCESS TO AND USE OF CONFlDENTIAL l\/IATERIAL
4.l Basic Principles. A receiving party may use confidential material that is disclosed
or produced by another party or by a non-party in connection With this case only for prosecuting,
defending, or attempting to settle this litigation Confidential material may be disclosed only to
the categories of persons and under the conditions described in this agreement Confidential
material must be stored and maintained by a receiving party at a location and in a secure manner

that ensures that access is limited to the persons authorized under this agreement

SIRIANNI YOUTZ
STIPULATED PROTECTIVB ORDER_ 2 SPOONEM ORE HAMBURGE;R
[NO. 2118-cv-01191-JLR] 701 FIFTH AviiN-uu, Surrs 2560
- SEATI'LE, WASH[NGTON 98104
TEL. (206) 223-0303 FA)< (2'06} 223-0246

 

 

 

 

l`O

11

13

14

16

17

19

20

21

22

23

24

25

26

 

Case 2:18-cv-01191-.JLR Document 24 Filed 10/15/18 Page 3 of 10

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
by the court or permitted in writing by the designating party, a receiving party may disclose any
confidential material only to: l

(a) the receiving party’s counsel of record in this action, as Well as employees
of counsel to whom it is reasonably necessary to disclose the information for this litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to Whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibi't A)';

(d) the court, court personnel, and court reporters and their staff;

(e) copy or imaging services retained by counsel to assist in the duplication of
confidential material, provided that counsel for the party retaining the copy or imaging service
instructs the service not to disclose any confidential material to third parties and to immediately
return all originals and copies of any confidential material;

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit'A), unless otherwise agreed by the designating party or ordered by the court Pages of`
transcribed deposition testimony or exhibits to depositions that reveal confidential material must
be separately bound by the court reporter and may not be disclosed to anyone except as permitted
under this agreement;

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information

4.3 Filinn Confidential Material. B`efore filing confidential material or discussing or

referencing such material in court lilings, the filing party shall confer with the designating party

SIRIANN] Y OUTZ
ST]PULATED PROTECTIVE ORDERW 3 SPOONEMORE HAMBURGER
[NO. 2118-cv-[]1191-JLR] 701 latin Aszus, Sulrs 2560

SBATI'LE, WASHINGTON 93104
TEL. (206) 223-0303 FAX _(206) 223-0246

 

 

 

1o
11
12
13
14
15
_ 16
17
1a
19
20
21
22
23
24
25

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2118-cv-01191-JLR Document 24 Filed 10!15118 Page 4 of 10

to determine whether the designating party will remove the confidential designation, whether the
document can be redacted, or whether a motion to seal or stipulation and proposed order is
warranted Local Civil Rule 5(g) sets forth the procedures that must be followed and the standards
that will be applied when a party seeks permission from the court to file material under seal.

5. DESIGNATING PROTECTED l\/LATERIAL

     
    
  

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each party
or non-party that designates information or items for protection under this agreement must take
care to limit any such designation to-specific material that qualifies under the appropriate
standardsl The designating party must designate for protection only those parts of material,
documents, items', or oral or written communications that qualify, so that other portions of the
material, documents, items, -or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this agreementl

l\/lass, indiscriminate, or routinized designations are prohibited. Designations that are 2
shown to be clearly unjustified or that have been made for an improper purpose (e'.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions

lf it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation

5.2 l\/lanner and 'l`iming of Designations. Except as otherwise provided in this
agreement (see, e.g., second paragraph of section S.Z(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the material is disclosed or produced.

(a) Information in documentgi§ form: (e.g., paper or electronic documents and
deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

the designating party must affix the word “CONFIDENTIAL” to each page that contains

Srmani\n Y corn
STIPULATED PROTECTIVE ORDER- 4 SPOoNEMonnHAr/isuacsn
[NO. 2118-8\;-01 191-JLR1 701 PIr'rH Aszus, Sunn 2560

SEATTLE, WASH§NGTON 98104
isn (206) names nix (206) 223_02116

 

 

10
11

12
13
14
15
16
17
13
19
20
21

22
23
24
25

26

 

 

 

Case 2:1B-cV-01191-JLR Docurnent 24 Fi\ecl 10/15;'18 Page 5 ot 10

confidential material. lf only a portion or portions of the material on a page qualifies for
protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) Testimonv given in deposition or in other pretrial proceedings; the parties
and any participating non-parties must identify .on the record, during the deposition or other
pretrial proceeding, all protected testimony, without prejudice to their right to-so designate other
testimony after reviewing the transcript Any party or non-party may, within fifteen days after
receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
transcript, or exhibits thereto, as confidentiall lf` a party or non-party desires to protect
confidential information at trial, the issue should be addressed during the pre-trial conference

1 (c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the word
“CONFlDENTiAL.” lf only a portion or portions of the information or item warrant protection,
the producing party, to the extent practicable, shall identify the protected portion(s).

1 53 inadvertent Failures to Design'ate. lf timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material Within fifteen days of the timely
correction of a designation, the receiving party must provide written confirmation that it has made
reasonable efforts to ensure that the material has been treated in accordance with the provisions
of this agreement n
6. CHALLENGING CONF]])ENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

SIRIANNI YOUTZ
STIPULATED PROTECTIVE ORDER-l 5 1 SPOONEMORE HAMBURGER
[NO. 2218-cv-01191-J1_R] 701 I-‘rrtrr-t AvnNUn, SUrrE 2560

SEMTLE,WASHINGTON 95104
ran (206) 223-uscs nix (206) 223-cars

 

 

 

 

10

11

12

'13
14
15

16

17

18

19

20

21

22

23

2 41

25

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2113-cV-01191-£|LR Document 24 Filed 10/15/18 Page 6 cf 10

challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed

' 6.2' ' Meet and Confer. The parties must make every attempt to resolve any dispute

 

regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protective order must include a certification_, in the motion or in
a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference
with other affected parties in an effort to resolve the dispute without court action. The certification
must list the date, manner, and participants to the conference A good faith effort to confer requires
a face-to-face meeting or a telephone conference

6.3 ]udicial lntervention. if the parties cannot resolve a challenge without court

   

intervention, the designating party may file and serve a motion to retain confidentiality under
`Local Civil Rule 7 (and in compliance with Local Civil Rule S(g), if applicable). The burden of
persuasion in any such motion shall be on the designating party. Frivolous challenges and those
made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
other parties) may expose the challenging party to sanctions All parties shall continue to maintain
the material in question as confidential until the court rules on the challenge
7. PROTECTED MATERIAL SUBPOENAED` OR ORDERED PRODUCED lN OTHER
LITIGATroN `

lf a party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL,°’ that party

ml,lSl'.

   

(a) promptly notify the designating party in writing and include a copy of the

subpoena or court order;
(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this agreement Such notification shall include a copy of this agreement and

, SlnranniYo'Ui‘Z
STrPULATED PROTECTIVE ORDER- 6 Si>oonsnoxn HAMBUR ssa
[N O. 2;18-1;\1-01 191»JLR] 701 Firri-I Aszus, Surrs 2560

SEATELE,WASI»HNGTON 98104
TF.L. (206) 223-0303 FA)< (206) 225-0246

 

 

10
11
12
s
14
15
16
17
18
19
20
21
22
23
24
25

25

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:18-cv-01191-JLR Document 24 Filed 10115118 Page 7 ot 10

(c) cooperate with respect to all reasonable procedures sought to be pursued

by the designating party whose confidential material may be affected
8. UNAUTHORIZED DlS CLOSURE OF PROTECTED MATERIAL

lf a receiving party learns thati by inadvertence or otherwise, it has disclosed confidential
material to` any person or in any circumstance not authorized under this agreement, the receiving
party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
(b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
person or persons to whom unauthorized disclosures were made of all the terms of this agreementa
and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRlVlLEGEl) OR OTHERWISE PROTECTED
MA__________TERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Pederal Rule of Civil Procedure 26(_'0)(5)(]3). ’l`his provision
is not intended to modify whatever procedure may be established in an e-discovery order or
agreement that provides for production without prior privilege review. The parties agree to the
entry of a non-waiver order under Fed. R‘ Evid. 50?.(d)l as set forth herein.
10. NON TERMINATION AND RETURN O'F DOCUMENT-S

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
destruction

Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the court, trial, deposition, and hearing transcripts correspondence

1 einiai~ini ‘You'rz
STIPULATED PROTECTIVE ORDER- '7 _ SPOONEMORE HAMBURGER
[NO. 2:13-0\1-01 1 91-1 LR] 701 Firra Avsnus, sons 2560

SEATILE, WAsHiNGTON 981 04
TaL (206) 223- 0303 Fax (206) 223 0246

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. 1 deposition and trial exhibits, expert reports,

2 work product, even if such materials contain confidential material
3 The confidentiality obligations imposed by

4 designating party agrees otherwise in writing or a court orders otherwise

DATED: October lO, 20l8.

KILPATRICK TOWNSEND
8 & STOCKTON LLP

 

 

 

 

 

9 /s/ Gwendolvn C. Pavton
1 0 Gwendolyn C. Payton (WSBA # 267 52)
Attorneys for Defendant

1 1 Blue Cross Blue Shield of Illinois

1 2 l\/chENZIE ROTHWELL BARLOW

& COUGHRAN, P.S.

13
/s/ Jeffrev G. Maxwel-l

Jeffrey G. l\/laxwell (WSBA # 33 503)

15 Attorneys for Defendant

Catholic Health Initiatives Medical Plan and

16 Catholic Health lnitiatives

14

17 GROOM LAW GROUP, CHTD.

13 /S/Kcirci thatl

19 Lars C. Golurnbic (Achirtec-i` pro hac vice)
Paul J. Rinefierd (Admittedpro hac vice)
20 Kara Wheatley (Admirtedpro hac vice)
Attorneys for Defendant

21 Catholic Health initiatives l\/iedical Plan

22 and Catholic Health Initiatives

23
24
25

26

STIPULATED PROTECTIVE ORDERH 8
[NO. 2118-cv-0‘1191-JLR]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2118-cV-01191-JLR Document 24 Filed 10/15!18 Page 8 of 10

5 IT IS. SO STIPULATED, THROUGH COUNSEL OF RECORD.

attorney work product, and consultant and expert

this agreement shall remain in effect until a

'S IRIANNI YOUTZ
SPOONEMORE HAMBURGER

/s/' Eleanor Hambur,qer
Eleanor Hamburger (WSBA #2647 8)
Richard E. Spoonemore (WSBA #21833)
Attorneys for Plaintiff J .R. '

 

SIRIANNI Yourz
SPOONEMORE HAMB'URGER
701 FiFrH AvENUE, Sorin 2560
SEATI'LE, W-AerNGToN 98104
TEL. (206) 223-11503 F,'o< (206) 223-11246

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

- 11. ORDER

privilege or protection recognized by law,

DATED this 1533“ day of

Presented by:

SiRlANNi YoUTz
SPoONEMoRE HAMBURGER

/S/ Elecmor Hamburger
Eleanor Hambur-ger (WSBA # 26478)'

Richard E. Spoonemore (WSBA #21833)
Attorneys for Plaintiff

STIPULATED PROTECTIVE ORDERr 9
[NO. 2118'-CV-01191-JLR1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2118-cv-01191-JLR Document24 Filed 10115}18 Page 9 of 10

PURSUANT TO STIPULATION, lT lS SO ORDERED
- IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other proceeding
in any other court, constitute a waiver by the producing party of any privilege applicable to those

do cuments, including the attorney~ client privilege, attorney work~product protection, or any other

 

Unit-d States District` Judge

SIRIANNI Yourz
SPOONEMORE HAMBURGER
701 FIFTH AszUE, Sumi 2560

SnA'i'rLs,WAsHINo*roN 95104 `
ran (205) 223-nscc soc (206_} marine

 

 

 

10
11

12
13
14
15
16
17
18
19
20
21

22
23
24
25

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CaSE 2218~CV~01191-.JLR DOCument 24 Flled 10115/18 Page 10 01 10

EXHIBIT A

__,___._-_-_-

ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  
    

l,. [print or type full name], of
[print or type full address], declare under penalty of

perjury that l have read in its entirety and understand the Stipulated Protective Order that was
issued by the United States District Court for the Western District of Washington on [date] in the
case of J.R, v. Blue Cross Blu-e Shi‘eld offllmois, et al., No. Cl 80119l-JLR. 1 agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to- so comply could expose me to sanctions and punishment in the nature
of contempt l solemnly promise that 1 will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order'to any person or entity except in strict compliance
with the provisions of this Order.
l further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the-terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action.

Date'.

Cit'y and State where sworn and signed'.

Printed name'.
Signature;

SiRiANNi You'rz
STIPULATED PROTECTIVE ORDERF 10 SPooi~»IiiMonE HAMBUR can
[NO. 2118-cv-01191»11_R] 701 Frr'ru Avswus, sum 2560

SEA'[".['LE, WAEHINGTON 98104
TEL. (206) 223-cain nix (206) 223-cars

 

 

